department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date june employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b state association c national association d city e licensed trademark f licensed trademark g state commission x state y date dear date april employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in state x on date y according to your articles of incorporation you were formed for the following purposes e to unite those engaged in the real_estate profession for the purpose of promoting and maintaining high standards of conduct in the profession letter rev catalog number 47628k to promote and maintain high standards of conduct in the real_estate profession as expressed in the code of ethics of c to provide a unified medium for real_estate owners and those engaged in the real_estate profession whereby their interests may be safeguarded and advanced to further the interests of home and other real_property ownership and provide property rights to unite those engaged in the real_estate profession in d area with b and c thereby furthering their own objectives throughout the state and nation and obtaining the benefits and privileges of membership therein to designate for the benefit of the public individuals authorized to use the registered trademarks e and f as licensed prescribed and controlled by c your activities as provided on the form_1024 application are continuing to unite those engaged in the real_estate profession for the purpose of exerting a beneficial influence upon the profession and related interests you encourage members and the public to participate in elections and community politics to protect private property rights and the dream of homeownership your executive and volunteer leaders conduct voter registration drives annually you also promote advocacy by participating in state and national calls for action promoting and maintaining high standards in the real_estate profession by offering continuing education cpe and designation courses the courses are offered throughout the year and are provided by b c and g hosting frequent meetings of the membership to educate and discuss local issues and updates which affect the real_estate industry providing access to the multiple listing service mls to assist realtor members in offering cooperation and compensation and to assist in the orderly correlation and dissemination of listing information so members can better serve their clients coordinating and participating in community events to give back to the community such as beach cleanup collecting donations for charities and nonprofit_organizations providing statistical information and reports as well as providing tips and advice to the public about real_estate transactions in your jurisdiction you further explain that the mls is a listing of properties which your member real_estate agents are hired to sell the mls is a means by which authorized participants make blanket unilateral offers of compensation to other participants acting as subagents buyer agents or in other agency or non-agency capacities defined by law by which cooperation among participants is enhanced by which information is accumulated and disseminated to enable authorized participants to prepare appraisals analyses and other valuations of real letter rev catalog number 47628k property for bona_fide clients_and_customers by which participants engaging in real_estate appraisal contribute to common databases and is a facility for the orderly correlation and dissemination of listing information so participants may better serve their clients and the public entitlement to compensation is determined by the cooperating broker’s performance as a procuring cause of the sale or lease your classes of membership are realtor members institute affiliates affiliate members public service members honorary members and student members e members are the only class of membership which has full voting rights and privileges to serve on committees and the board_of directors you state you estimate the total time and effort for the operation of the mls to be approximately the remaining is spent on the overall operation of the association which includes organizing meetings education courses financial reporting volunteer operations member training and orientations your support comes from monthly dues from the mls annual membership dues fees from cpe courses and a small amount from unrelated_business_income the profit and loss statements included with the application shows income derived from mls fees were each over of revenues in 20xx 20xx and 20xx law sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league in revrul_59_234 1959_2_cb_149 a real-estate board whose primary purpose or activity was the operation of a multiple listing system was considered to be rendering particular services for its members and was not exempt from federal_income_tax as an organization described in sec_501 of the code in revrul_72_211 1972_1_cb_150 an organization whose principal activity was the operation and maintenance of a plan room that was open for use by all individuals and businesses in the industry nonmembers as well as members was not rendering particular services to its members and therefore qualified for exempt status under sec_501 of the code providing a plan room available to the entire building and construction industry without charge was found to improve the business conditions of that line_of_business because it made information on construction projects freely available to the construction industry as a whole in 320_f2d_375 ct_cl an illinois not-for profit corporation which operated a multiple listing system not directed to improvement of business conditions in the letter rev catalog number 47628k real_estate market and not merely as an incidental activity of the board_of licensed realty brokers and salesmen was not entitled to exemption from income_tax as a real_estate board not organized for profit application of law you are not operated as an organization described in sec_501 of the code because your primary activity is providing your members access to the mls for a fee this constitutes the performance of particular services for individual members and precludes you from qualifying for exemption under sec_501 of the code see also sec_1_501_c_6_-1 you are similar to the organization in evanston-north shore bd of realtors because your primary activity is to provide the medium or channel for your members by rendering multiple listing service to your members see also revrul_59_234 you are unlike the organization in revrul_72_211 you provide a particular service a multiple listing service to your members with a fee your activities do not improve a line_of_business conditions as a whole although you state only statements indicate more than the mls is your primary activity and prohibits exemption under sec_501 of your time and efforts are from your mls activities your profit and loss of your revenues are from mls fees this is indicative that the operation of conclusion you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include you are not a business league as described in sec_501 of the code and sec_1_501_c_6_-1 because your activities are not directed to improving business conditions of one or more lines of business as defined under this subsection rather you are formed to provide particular services to your members through the operation of your multiple listing service accordingly you are not exempt under sec_501 of the code e if you don’t agree acopy of this letter highlighting the findings you disagree with the law or authority if any you are relying on e e e anexplanation of why you disagree including any supporting documents your name address employer_identification_number ein and a daytime phone number letter rev catalog number 47628k e e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code please send your protest statement form_2848 if needed and any supporting documents to the applicable address street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh u s mail where to send your protest internal_revenue_service eo determinations quality assurance room p o box cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47628k if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
